COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 CARIN EYVETTE CRIBS,                           §
                                                                No. 08-12-00047-CR
                             Appellant,         §
                                                                  Appeal from the
 v.                                             §
                                                                 30th District Court
 THE STATE OF TEXAS,                            §
                                                             of Wichita County, Texas
                             Appellee.          §
                                                                    (TC#51,130-A)
                                                §


                                          OPINION

       Appellant Carin Eyvette Cribs pleaded not guilty to the offense of burglary of a habitation

and a jury found Appellant guilty of the charged offense. The trial court assessed punishment at

twelve years’ imprisonment in the Texas Department of Criminal Justice, Institutional Division.

Appellant appealed. We affirm.

       Appellant’s court-appointed counsel has moved to withdraw as counsel alleging that good

cause to withdraw exists because in his professional judgment there is no arguable basis in law or

fact for this appeal. Counsel has also filed a brief in which he states that he was reviewed the

entire record and has concluded that there is no discoverable error.        The brief meets the

requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied,
388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of

the record demonstrating why, in effect, there are no arguable grounds to be advanced. See High

v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.

App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). A copy of counsel’s brief has been delivered to Appellant,

and Appellant has been advised of her right to examine the record and file a pro se brief. No pro

se brief has been filed. The State has filed a letter brief in which it asserts that it has reviewed the

record and agrees with counsel’s professional evaluation of the record.

        Having carefully reviewed the record, counsel’s brief, and the State’s letter brief in this

case, we find no reversible error. See Anders, 386 U.S. at 744; Garner v. State, 300 S.W.3d 763,

766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

Further, we find nothing in the record that might arguably support the appeal. The judgment of

conviction is affirmed.



                                                GUADALUPE RIVERA, Justice
November 22, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                   2